DISMISS; and Opinion Filed July 22, 2013.




                                              S
                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                          No. 05-12-01317-CV

                              ARTHUR N. ASHBUOUWU, Appellant
                                           V.
                                TAMRAT CHERINET, Appellee

                          On Appeal from the County Court at Law No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. CC-12-03899-C

                                 MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices FitzGerald and Lewis
                                      Opinion by Justice Lewis
          The filing fee in this case is past due. By postcard dated September 26, 2012, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the appeal. Also by

postcard dated September 26, 2012 we notified appellant the docketing statement had not been filed in

this case. We directed appellant to file the docketing statement within ten days. We cautioned appellant

that failure to do so might result in dismissal of her appeal. To date, appellant has not paid the filing fee,

filed the docketing statement, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


121317F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ARTHUR N. ASHBUOUWU, Appellant                        On Appeal from the County Court at Law
                                                      No. 3, Dallas County, Texas
No. 05-12-01317-CV         V.                         Trial Court Cause No. CC-12-03899-C.
                                                      Opinion delivered by Justice Lewis. Chief
TAMRAT CHERINET, Appellee                             Justice Wright and Justice FitzGerald
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee TAMRAT CHERINET recover his costs of this appeal
from appellant ARTHUR N. ASHBUOUWU.


Judgment entered this 22nd day of July, 2013.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –3–